Citation Nr: 0735950	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
January 1948, and from October 1952 to July 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
veteran's claim for service connection for tinnitus.


FINDINGS OF FACT


Chronic tinnitus was not shown in service or for many years 
thereafter.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2003 and February 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by the VA, and 
the need to advise VA of or submit any evidence in his 
possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  As a result, the information and evidence 
associated with the claims file includes the veteran's 
service medical records, private medical records, and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, private medical records, hearing testimony, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during 
service either has not been established or might reasonably 
be questioned.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Tinnitus has been defined by the U.S. Court of Appeals for 
Veterans' Claims as a ringing, buzzing noise in the ears.  
See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Due to the subjective 
nature of the disorder, the veteran, as a layperson is 
competent to testify as to his symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  

In this case the veteran noted in his May 2003 claim that he 
developed tinnitus in the left ear in service following an 
infection and has had ringing in the ear ever since.  

The service medical records reflect that he was treated for 
otitis media in his left ear in June 1946.  When discharged 
in 1948 his separation examination reveals no further ear 
problems, suggesting that the veteran's otitis media resolved 
during service.  The veteran also served on active duty from 
1952 to 1954, during which, he states that he developed 
tinnitus.  His service medical records from this time do not 
address any ear complaints.

The veteran submitted copies of naval immunization forms, 
dated November 1952, which include a handwritten note listing 
tinnitus and bronchitis underneath his immunizations.  
However, these forms are not included within the service 
medical records obtained by the VA, nor were they part of 
copies submitted by the veteran in response to his 1981 
claim.  Moreover, the forms appear altered, in that the 
handwritten "tinnitus," "bronchitis," "Korea", and the 
veteran's last name are in substantially darker ink than 
other written portions on the form.  "Korea" clearly 
appears to have been traced over in darker ink.  Moreover, 
the handwriting of "tinnitus" and "bronchitis" bear a 
striking similarity to the veteran's handwriting on a March 
2005 letter and on a statement received in July 2005. 
Specifically, in those statements, the veteran utilized a 
capital "T" whenever spelling something with that letter, 
regardless of the letter's placement in the word.  For 
example, tinnitus was spelled "TinniTus".  Both tinnitus 
and bronchitis utilized a capital "T" when written on 
immunization forms.  For these reasons the Board finds the 
immunization forms submitted by the veteran have been 
altered, and are entitled to no probative weight.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The first post service complaint possibly suggestive of 
tinnitus is an April 1968 VA examination conducted pursuant 
to a service connection claim for otitis media.  That 
examination noted the veteran provided medical history that 
he was treated for otitis media during service in 1946, 
separated in 1948, and was called back to duty later. The 
veteran reported being treated for otitis media and a roaring 
sensation at times in the left ear.  This report does not 
address the time at which the veteran was treated for the 
roaring sensation in his left ear.  There was no mention of 
tinnitus or a roaring sensation being present at the time of 
this examination.  

The veteran's private medical records in the years following 
service do not reflect any complaints or diagnosis of 
tinnitus.  However, they do address treatment for otitis 
media intermittently from 1957 through 1981.  He was also 
diagnosed with acute labyrinthitis in June 1981 as a result 
of an adverse reaction to medication.  Although the veteran 
has been treated for several ear problems in the past, the 
private medical records do not reflect any complaints of 
ringing in the ears or a diagnosis of tinnitus at any time in 
the years following service.

The Board notes that the veteran submitted prior claims for 
service connection in December 1967 and in 1981, but these 
claims did not include tinnitus although they did address 
problems with the inner ear, specifically, otitis media.  On 
the veteran's application for VA benefits in 1967 he reported 
receiving treatment for ear problems in 1946, and for other 
conditions in 1952 and 1954.  Likewise, in his 1981 claim, he 
reported treatment for other claimed conditions in 1952, but 
noted treatment for an acute ear condition as being only in 
1946.  In his November 1981 hearing, he mentioned receiving 
treatment for an ear problem being in 1946.  The Board finds 
such evidence is entitled to greater probative weight as 
these claims were filed closer in time to his military 
service, and are consistent with the service medical records 
which only show treatment in service for an ear condition 
during 1946.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran now contends that he suffered from ear problems 
and tinnitus and was treated for them in November or December 
1952.  The Board finds such contentions are entitled to 
little probative weight.  In this regard, such contention is 
not supported by the service medical records, his 1981 
hearing testimony, or his claims filed in 1967 and 1981.  As 
noted above, the immunization record on which he relies to 
support his claim has been altered and is entitled to no 
probative weight.  See Madden, supra.

In addition, while the veteran claims that he suffered an ear 
infection in service and that his ear has rung ever since 
then, by contrast, the medical evidence demonstrates no 
complaints of ringing in the ear at any point in time.  In 
1968, he described a history of a "roaring sensation" when 
he was treated for otitis media, but no such complaints were 
noted as being present at the time of that examination, nor 
in any of the medical evidence, including records of 
treatment for otitis media in 1957 and 1959.  None of the 
evidence reveals a diagnosis of tinnitus ever being made, nor 
has the veteran ever complained of ringing of the ear to his 
treatment providers.  

In sum, the Board finds that the service medical records, 
post-service treatment records, the veteran's filings in 1967 
and 1981, and his testimony in 1981 referencing treatment for 
an ear problem only in 1946, are entitled to much greater 
weight than his current recollections of treatment for an ear 
infection with ringing in 1952 and his contentions rendered 
more than 50 years after his discharge from service.  As 
such, the preponderance of the evidence is against a finding 
that the veteran suffered from chronic tinnitus in service or 
thereafter.  Thus, the claim for service connection is 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


